DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 13:
In lines 1-2, it is recited “the predetermined condition” (singular); however, in claim 12, line 3, it is recited “meeting predetermined conditions” (plural). Hence, it is unclear whether, for claim 13, it is truly referring to a singular condition (thus lacking of antecedent basis), or whether it is a typographical error and the claim pretends to refer to plurality of conditions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)-(a)(2) as being anticipated by Rajamanickam et al. (hereinafter Raja) (US Patent Application Publication No. 2021/0390804).

Regarding claim 1, Raja teaches a door access control system with a temperature detection function (Fig. 8), comprising:
an infrared body temperature monitor device configured to detect a body temperature of a monitored object (steps 332, 336);
a body temperature comparison device configured to compare a detected body temperature of the monitored object with a body temperature threshold (step 338); and
a warning device configured to issue a warning message in response to the detected body temperature of the monitored object being higher than the body temperature threshold (steps 342, 344).

Regarding claim 2, Raja further teaches the door access control system of claim 1, further comprising: a camera configured to obtain an image of a monitored area (Camera 170 in Fig. 3).

Regarding claim 3, Raja further teaches the door access control system of claim 2, wherein: the camera records a current image in response to a comparison result of the body temperature comparison device determining that the detected body temperature of the monitored object is higher than the body temperature threshold or the camera detecting that a human body is approaching (upon detection of the temperature to be higher than threshold (step 184 in Fig. 4), camera is then activated at step 185 to capture live images [Paragraph 91]).

Regarding claim 4, Raja further teaches the door access control system of claim 1, wherein: the warning device includes a visual reminder device configured to issue the warning message in a visual format (step 342 in Fig. 8).

Regarding claim 5, Raja further teaches the door access control system of claim 4, wherein the visual reminder device includes a display screen (the warning being displayed on a display of mobile at step 342 in Fig. 8 [Paragraph 128]).

Regarding claim 6, Raja further teaches the door access control system of claim 4, wherein the visual reminder device includes an indicator, wherein: in response to the detected body temperature of the monitored object being higher than the body temperature threshold, the indicator lights up red; and in response to the detected body temperature of the monitored object not being higher than the body temperature threshold, the indicator lights up green (depending on granting or denying of access to a region, based on the thermal data from users, different types of alerts are displayed to the users such as colors, forms, symbols, etc. Hence, a person having ordinary skills in the art would recognize that when access is granted, a color (e.g. green) would be displayed; and when the access is not granted, a different color would be outputted [Paragraph 128]).

Regarding claim 7, Raja further teaches the door access control system of claim 6, the indicator includes a red indicator and a green indicator, wherein: in response to the detected body temperature of the monitored object being higher than the body temperature threshold, the red indicator lights up and the green indicator does not light up; or in response to the detected body temperature of the monitored object not being higher than the body temperature threshold, the red indicator does not light up and the green indicator lights up (depending on granting or denying of access to a region, based on the thermal data from users, different types of alerts are displayed to the users such as colors, forms, symbols, etc. Hence, a person having ordinary skills in the art would recognize that when access is granted, a color (e.g. green) would be displayed; and when the access is not granted, a different color would be outputted [Paragraph 128]).

Regarding claim 8, Raja further teaches the door access control system of claim a storage device being a local storage device or a cloud storage device (memory 130 in Fig. 2 [Paragraph 73]).

Regarding claim 9, Raja further teaches the door access control system of claim 2, further comprising: a button, wherein in response to the button being pushed down, the camera records a current image of the monitored area (for receiving inputs from users, the disclosed system, as in Fig. 7, buttons are implemented. Hence, a person having ordinary skills in the art would recognize that the camera comprises a button to be pressed down for starting taking pictures [Paragraph 123]).

Regarding claim 10, Raja further teaches the door access control system of claim 3, further comprising: a communication device configured to send the current image to a target storage device (data from the system is stored in memory 316 in Fig. 7. Hence, a person having ordinary skills in the art would recognize that the images taken from the camera are stored in this memory [Paragraphs 92, 123, 127]).

Regarding claim 11, Raja further teaches the door access control system of claim 10, wherein the communication device is further configured to record and store time of the current image and the body temperature of the monitored object associated with the current image (timestamps of the data, including images and body temperatures, are stored [Paragraphs 92, 123, 127]).

Regarding claim 12, Raja further teaches the door access control system a query interface device configured to query visitor information of visitors meeting predetermined conditions (for the users approaching the system, it is able to receive visitor information with some information [Paragraphs 77, 182]).

Regarding claim 13, Raja further teaches the door access control system according to claim 12, wherein the predetermined condition includes: a predetermined period of time; and a predetermined temperature threshold (for the users approaching the system, it is able to receive visitor information with some information such as periods of time or temperatures [Paragraphs 18, 77, 182]).

Regarding claim 14, Raja further teaches the door access control system according to claim 12, wherein the visitor information includes one or more of: visitor images; time; a number of visitors; or a body temperature (for the users approaching the system, it is able to receive visitor information with some information such as periods of time, images, visitors [Paragraphs 18, 77, 182, 200]).

Regarding claim 15, Raja further teaches the door access control system of claim 1, wherein the warning device includes: a loudspeaker configured to issue an alarm buzzer or an alarm voice in response to the detected body temperature of the monitored object being higher than the body temperature threshold ([Paragraph 11]).

Regarding claim 16, Raja further teaches the door access control system of claim 1, further comprising: a driver configured to prohibit a door connected to and controlled by the door access control system to open in response to the detected body temperature of the monitored object being higher than the body temperature threshold (step 192 in Fig. 4).

Regarding claim 17, Raja further teaches the access control system according to claim 1, further comprising: a visitor counting device configured to count a number of people entering or leaving through the door access control system (record of people entering the region and their health condition upon screening is determined and stored [Paragraphs 92, 134]).

Regarding claim 18, Raja further teaches the door access control system according to claim 17, wherein the visitor counting device includes one or more of: an image recognition device; a detection device; or a button counter device (thus, a person having ordinary skills in the art would recognize that the counting of entering/leaving people is performed by the devices in the system [Paragraph 92]).

Regarding claim 19, Raja further teaches the door access control system according to claim 18, wherein: the detection device comprises one or more of an infrared detector or a laser detector ([Paragraph 84]).

Regarding claim 20, Raja further teaches the door access control system wherein the detection device includes: two sets of infrared detection detectors or laser detectors ([Paragraph 54]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 26, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633